Citation Nr: 0611590
Decision Date: 04/21/06	Archive Date: 06/16/06

DOCKET NO. 96-27 449A                        DATE APR 21 2006
	On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Was the veteran on authorized travel time on November 1, 1992?

2. Entitlement to service connection for a left leg disability.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to October 27, 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. In September 1997, July 2000, and October 2003 the Board remanded the appellant's appeal for additional evidentiary development.

For the reasons outlined below, this appeal is REMANDED, in part, to the RO via the Appeals Management Center (AMC), in Washington, DC. Consistent with the instructions below, VA will notify you of the further action that is required on your part.

FINDING OF FACT

The veteran was granted four days of authorized travel time following his retirement on October 27, 1992.

CONCLUSION OF LAW

The veteran was not on authorized travel time, and therefore not on active duty on November 1, 1992. 38 U.S.C.A. § 106(c)(West 1991); 38 C.F.R. § 3.6(b)(6) (2005).

RESONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran discharged or released from a period of active duty, shall be deemed to have continued on active duty during the period of time immediately following the date of such discharge or release from such duty determined by the Secretary concerned to have been required for him to proceed to his home by the most direct

-2



route, and, in all instances, until midnight of the date of such discharge or release. 38 U.S.C.A. § 106(c) (West 2.002); 38 C.F.R. § 3.6(b)(6) (2005).

In this case, the evidence of record shows that the veteran served on active duty from October 1972 to October 27, 1992. In July 2004, authorized personnel working at the National Personnel Records Center informed VA, on behalf of the Department of the Navy, that at the time of the veteran's retirement from service he was entitled to four travel days following his October 27, 1992 retirement.

While VA outpatient records dated on November 1, 1992, show that the veteran was treated for complaints of left heel pain, later diagnosed as a left Achilles tendon injury, on that date, in light of the fact that the four day period after October 27, 1992, expired at midnight October 31, 1992, it follows that the appellant was not on authorized travel time on November 1, 1992. While the veteran has argued that he was entitled to a longer term of travel time, no independently verifiable evidence has been submitted to support that argument. Indeed, under Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), a service department determination as to an individual's service is binding on the VA. Accordingly, the Board must conclude as a matter of law that the veteran was not on authorized travel time on November 1, 1992. Hence, the claim must be denied.

As this case is decided as a matter of law, under Sabanis v. Brown, 6 Vet. App. 426 (1994), the need to discuss VA's compliance with the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is obviated.

ORDER

The veteran was not on authorized travel time on November 1, 1992.

- 3 



REMAND

The service medical records document the fact that the veteran was treated for injuries to his left leg in June 1973, April 1989, and December 1991. The December 1991 injury involved a questionable flexor digitorum longus ligament strain. While the veteran was not on active duty at the time of his November 1, 1992, left Achilles tendon injury, the question still arises whether his in-service left leg problems combined with the rigors of more than 20 years of active duty service in the United States Marine Corps rendered the appellant's left Achilles tendon vulnerable to injury. That is, is it at least as likely as not that the injury the veteran sustained on November 1, 1992 is related to the appellant's military service which ended on October 31, 1992 (when travel time is considered)? 38 C.F.R. § 3.303(d) (2005). Accordingly, the Board finds that a VA examination is in order. 38 U.S.C.A. 5103A(d) (West 2002).

On remand, the veteran should be notified that the current record does not include any post service medical evidence showing a medical nexus between diagnosed left Achilles tendon rupture and military service, or between any current left leg disability and in-service treatment for left leg injuries. As such evidence is critical to establishing his claims, he is invited to obtain and associate with the record any outstanding treatment records or other relevant evidence that might demonstrate this medical link. 38 U.S_C.A. § 5103A(b); 38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred there.).

On remand, the RO should also notify the veteran that the record is devoid of any evidence of treatment after February 1996. Hence, the RO should invite the appellant to provide authorization to obtain pertinent records, including particularly any medical records which would link the claimed disability to service. 38 U.S.C.A.,§ 5103A(b).

-4



Lastly, the veteran should also be provided updated Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice. 38 U.S.C.A. §§ 5100,5103 (West 2002); 38 C.F.R. § 3.159 (2005). The RO should also send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Accordingly, the case is REMANDED for the following action:

I. The RO should send the veteran a letter and a corrective VCAA notice, both of which are to comply with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The letter must explain what, if any, information (medical or lay evidence) not previously provided to the Secretary is necessary to substantiate the claim of entitlement to service connection for a left leg disability. The letter should also specifically inform the veteran which portion of the evidence is to be provided by the claimant, which part, if any, the RO will attempt to obtain on his behalf, and request that the appellant provide any pertinent evidence in his possession which has not previously been submitted. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The corrective VCAA notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson.

2. The RO should notify the appellant that the current record is devoid of any evidence of treatment after February 1996, and does not include any medical

- 5 



opinion evidence showing a link between a current disability and any in-service presentation of left leg injuries. He is invited to file authorizations identifying the, location of all medical records that might substantiate the claim.

3. After securing new authorizations from the veteran, VA should request all currently unavailable treatment records. If the search for the records yields negative results, that fact should clearly be documented in the claims file, and the veteran notified in writing. With respect to any Federal records which cannot be secured, a written unavailability memorandum must also be prepared and added to the claims folder.

4. After completion of all of the above to the extent possible, the RO should make arrangements with an appropriate VA medical facility for the veteran to be afforded a medical examination by a physician to ascertain the nature and etiology of any left leg disorder. The claims folder is to be provided to the physician for review in conjunction with the examination. All indicated test_ and studies deemed appropriate should be accomplished and all clinical findings should be reported in detail. Thereafter, the examining physician must opine whether it is at least as likely as not that any currently diagnosed left leg disorder is related to service. A complete rationale must be provided for any opinion offered.

5. The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If it is deficient in any

-6



manner, the RO must implement corrective procedures at once.

6. The RO should then prepare a new rating decision and readjudicate the issue on appeal. If any benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case (SSOC), which should address all evidence received in the claims file since the November 2005 SSOC, and provide the appellant an opportunity to respond. The RO is advised that it is to make a determination based on the law and regulations in effect at the time of its decision, to include any further changes in VCAA and any other applicable legal precedent.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 7 




